Citation Nr: 0918359	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-39 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to an effective date prior to December 15, 
2006, for the award of service connection for diabetes 
mellitus with erectile dysfunction.  

4.  Entitlement to an effective date prior to May 9, 2007, 
for the award of service connection for a transient ischemic 
attack secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 20 
percent rating effective December 28, 2006, for diabetes 
mellitus with erectile dysfunction, and for a transient 
ischemic attack, with a 10 percent rating effective May 9, 
2007.  The Veteran subsequently initiated and perfected 
appeals of these effective date determinations.  In the 
course of this appeal, the Veteran has been awarded an 
earlier effective date, to December 15, 2006, for the award 
of service connection for diabetes.  Nevertheless, this issue 
remains in appellate status.  
 
This appeal also arises from a December 2007 rating decision 
which denied the Veteran service connection for hypertension, 
and found no new and material evidence had been submitted to 
reopen a service connection claim for PTSD.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations, and these issues have been merged into the 
pending appeal.  

The Veteran initially requested, within his November 2007 VA 
Form 9, a personal hearing before a Veterans Law Judge seated 
at the RO.  However, this request was withdrawn by the 
Veteran within a signed statement received in April 2008.  
See 38 C.F.R. § 20.704(e) (2008).  Therefore, remand of this 
appeal in order to schedule the Veteran for a hearing is not 
required.  

The issues of service connection for PTSD and for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 2002, 
the RO denied service connection for PTSD.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of PTSD and 
a medical opinion that links said diagnosis to service.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran's initial informal claim for service 
connection for diabetes was received by the Los Angeles RO on 
December 15, 2006.  

4.  The Veteran incurred his initial transient ischemic 
attack resulting from his service-connected diabetes on May 
9, 2007.  


CONCLUSIONS OF LAW

1.  The  March 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

2.  Evidence received since the March 2002 rating decision 
denying service connection for PTSD is new and material, and 
the Veteran's claim thereto is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  An effective date prior to December 15, 2006, is not 
warranted for the award of service connection for diabetes 
mellitus with erectile dysfunction.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).

4.  An effective date prior to May 9, 2007, is not warranted 
for the award of service connection for a transient ischemic 
attack secondary to diabetes mellitus.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (2008) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With respect to the claimant's application to reopen his 
service connection claim for PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision with regard to 
that issue.  

Regarding the effective date issues decided herein, the 
rating decision on appeal granted service connection for 
diabetes and transient ischemic attack, and assigned 
effective dates for the award; therefore, statutory notice 
had served its purpose, and the VCAA's application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  An October 2007 statement of the case 
provided notice on the "downstream" issue of an earlier 
effective date for the awards of service connection.  
38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond, and neither he nor his representative 
has alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's VA treatment records have been secured.  
Furthermore, it is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings.  Generally, further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any such 
evidence that remains outstanding and therefore VA's duty to 
assist is met.  In March 2009, a Veterans Law Judge granted a 
February 2009 motion to hold the record open an additional 60 
days to allow for the submission of additional evidence.  
Although any Board action was delayed 60 days, no additional 
evidence was received.  Accordingly, the Board will address 
the merits of these claims.  

I. New and material evidence - PTSD

The Veteran seeks to reopen his service connection claim for 
PTSD.  Service connection for PTSD was denied within a March 
2002 rating decision, of which the Veteran was notified that 
same month.  Because he did not file a timely notice of 
disagreement regarding this determination, the March 2002 
denial is final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
medical evidence in support of his application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his claim may be reopened 
for consideration on the merits.  

First, the Veteran has submitted additional VA medical 
evidence which confirms a current disability of PTSD.  These 
records include a September 2007 VA clinical treatment record 
which stated the Veteran "is diagnosed with PTSD."  A prior 
August 2007 VA clinical treatment record, authored by the 
same VA psychologist, noted the Veteran's reports of coming 
under enemy attack at the U.S. air base at Vung Tau during 
the Tet Offensive, with "marked changes" in his psychiatric 
state thereafter.  For the purposes of determining if 
reopening is warranted, this evidence is presumed credible.  
See Duran, supra.  

The Board notes first that this evidence is new, in that it 
was not previously submitted at the time of the March 2002 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
has a current diagnosis of PTSD related to his military 
service.  No such evidence was of record at the time of the 
prior denial, when the RO found no evidence of a current 
diagnosis of PTSD.  Next, because this evidence establishes a 
current diagnosis of PTSD that is potentially related to his 
military service, see Justus, supra, it is material, as it 
bears directly and substantially upon the specific matter 
under consideration.  Additionally, this evidence, by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  

Based on the above, the Board finds aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his service connection 
claim for PTSD must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

II. Earlier effective dates

The Veteran seeks earlier effective dates for the awards of 
service connection for diabetes mellitus with erectile 
dysfunction, with a 20 percent rating effective December 15, 
2006, and for a transient ischemic attack, with a 10 percent 
rating effective May 9, 2007.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  

The Veteran contends his initial service connection claim for 
diabetes and related cardiovascular complications was filed 
earlier than recognized by VA.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2008).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. §  3.1(p) (2008).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2008).  If a formal claim is received within one 
year of an informal claim, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).  

a. Diabetes mellitus

On December 28, 2006, the RO in Waco, Texas, received an 
informal inquiry from the Veteran stating he had a pending 
service connection claim originally filed at the San Diego 
RO.  He requested his VA file be transferred to the Waco RO, 
along with medical treatment records in possession of the Los 
Angeles RO.  In a subsequent communication received February 
9, 2007, Veteran stated his pending service connection claim 
included service connection claims for diabetes, 
hypertension, erectile dysfunction, and PTSD.  Based on the 
initial inquiry received December 28, 2006, the RO used this 
effective date in awarding the Veteran service connection and 
an initial rating for his diabetes mellitus.  The claims 
folder does not reflect receipt of a prior claim, formal or 
informal, for diabetes mellitus.  

The Veteran contends he filed a service connection claim for 
his diabetes mellitus prior to the December 2006 claim cited 
by VA in the assignment of an effective date.  In support of 
his claim, the Veteran has submitted a copy of an informal 
claim for diabetes, hypertension, erectile dysfunction, and 
PTSD, dated August 31, 2005.  On additional investigation, VA 
determined the Veteran submitted a copy of this claim with 
the Los Angeles RO on December 15, 2006; hence, within an 
October 2007 rating action, an effective date of December 15, 
2006, was granted for the award of service connection for 
diabetes, and this remains the current effective date of 
record.  Within his November 2007 VA Form 9, the Veteran 
contends he completed a power of attorney for an accredited 
representative, an agent of a veterans' service organization 
(VSO), and gave this representative his August 2005 claim 
which, by his own admission, "she failed to submit."  The 
Veteran contends that because he "did everything he was 
supposed to", and his representative failed to file his 
claim in a timely manner, an earlier effective date should be 
awarded him.  

While the Board is sympathetic to the Veteran's situation, 
the Board observes that an accredited representative of a VSO 
is not a VA employee, and a claim filed with a representative 
does not constitute a claim filed with VA.  The law is clear 
in that receipt of a claim is required in order for an award 
of benefits to be granted, and an effective date assigned.  
38 U.S.C.A. § 5110(a) (West 2002).  In the present case, VA 
lacks legal authority to grant an earlier effective date 
prior to the date of receipt of claim on the basis that the 
Veteran filed his claim with his representative, who failed 
to forward it to VA.  It is well settled that the payment of 
monetary benefits must be authorized by statute; the 
principles of equity cannot be applied to award benefits that 
are not so authorized.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  Thus, the Board lacks legal authority to grant 
the Veteran's earlier effective date claim on the basis of a 
failure to act by a private, non-VA, agent.  The Veteran does 
not otherwise contend a prior service connection claim for 
diabetes mellitus was filed with VA prior to December 15, 
2006.  

As the Veteran's claim of service connection for diabetes was 
received by VA on December 15, 2006, the earliest effective 
date possible for the grant of service connection under the 
governing law and regulations, outlined above, is the 
December 15, 2006, date assigned.  Accordingly, as a matter 
of law, the appeal seeking an effective date prior to that 
date for the grant of service connection for diabetes 
mellitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

b. Transient ischemic attack

The Veteran also seeks an earlier effective date for the 
award of service connection for a transient ischemic attack.  
An effective date of May 9, 2007, was assigned by the RO in 
granting the Veteran service connection for this disability.  
This date was selected as the date the Veteran first incurred 
such an ischemic attack.  VA medical treatment records 
indicate that on May 9, 2007, the Veteran experienced sudden 
onset of numbness in the upper extremities, for which he 
sought VA emergency medical treatment.  He was admitted as an 
inpatient at a VA medical center, and  transient ischemic 
attack was diagnosed.  After about one week, he was 
discharged..  

As with the Veteran's earlier effective date claim for 
service connection for diabetes, he contends he filed for 
service connection for cardiovascular complications of 
diabetes before the December 2006 claim received by the Waco 
RO.  As already discussed, an earlier effective date may not 
be assigned in the absence of a claim received by VA.  The 
law is clear in that receipt of a claim is required in order 
for an award of benefits to be granted, and an effective date 
assigned.  38 U.S.C.A. § 5110(a) (West 2002).  In the present 
case, VA lacks legal authority to grant an earlier effective 
date prior to the date of receipt of claim on the basis that 
the Veteran filed his claim with his representative, who 
failed to forward it to VA.  It is well settled that the 
payment of monetary benefits must be authorized by statute; 
the principles of equity cannot be applied to award benefits 
that are not so authorized.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  

Regardless, in the present case, the effective date of May 9, 
2007 was based on the earliest medical evidence of record 
demonstrating a transient ischemic attack resulting from his 
diabetes.  The Veteran does not contend, and the evidence 
does not suggest, he experienced such a disability prior to 
May 9, 2007.  The Veteran's representative has asserted the 
Veteran first manifested symptoms of transient ischemia prior 
to May 9, 2007, but points to no evidence in the medical 
record to substantiate this claim.  The representative's lay 
testimony, in and of itself, is insufficient to serve as 
competent evidence of onset of transient ischemia prior to 
May 9, 2007.  See  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The representative has also requested a VA 
medical examination to determine the date of onset of the 
Veteran's transient ischemia, but the Board finds the 
evidentiary record to be sufficient at present for 
adjudication of this issue, and remand for additional 
development is not required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81( 2006).  As already noted, the effective date of 
an evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002) (emphasis added); 38 C.F.R. § 3.400 
(2008).  Thus, even if the Board were to accept the prior 
August 31, 2005 date as the date of receipt of his claim, an 
effective date may nonetheless not be awarded for that date 
in the absence of evidence indicating the Veteran had onset 
of transient ischemic attack at that time.  

As the Veteran's entitlement to service connection and a 
compensable rating for transient ischemic attack did not 
arise until such a disability was diagnosed on May 9, 2007, 
the earliest effective date possible for the grant of service 
connection under the governing law and regulations, outlined 
above, is the May 9, 2007, date assigned.  Accordingly, as a 
matter of law, the appeal seeking an effective date prior to 
that date for the grant of service connection for a transient 
ischemic attack must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened, and to 
that limited extent, the appeal is granted.  

Entitlement to an effective date prior to December 15, 2006, 
for the award of service connection for diabetes is denied.  

Entitlement to an effective date prior to May 9, 2007, for 
the award of service connection for transient ischemic attack 
is denied.  


REMAND

The Veteran's service connection claim for PTSD having been 
reopened, it may now be considered on the merits.  However, 
upon review of the record, the Board has determined 
additional development is required before this appeal may be 
adjudicated.  When the Veteran's service connection claim for 
PTSD was previously denied, the RO determined an in-service 
stressor event had not been verified.  Service connection for 
PTSD requires medical evidence diagnosing the disorder in 
accordance with the provisions of 38 C.F.R. § 4.125(a).  
There must also be a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor as well as credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  

In the present case, the Veteran has alleged several 
stressors that he experienced stationed at the U.S. air base 
at Vung Tau.  In a September 2007 statement, he discussed 
these stressors in sufficient detail to warrant verification 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Among the stressor events described by the Veteran 
was a rocket attack on his base in February or March 1970, 
and his coming under fire while flying troops into Cambodia 
in December 1969.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  This duty includes obtaining pertinent service 
records identified by the Veteran or which would help 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  In the present case, remand for further 
development is warranted.  

The Veteran also seeks service connection for hypertension, 
claimed as secondary to his service-connected diabetes 
mellitus.  Service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the present case, a July 2007 VA examination was afforded the 
Veteran in which a VA physician diagnosed hypertensive 
vascular disease, but determined this disability was not due 
to his diabetes.  However, the examiner offered no opinion 
regarding whether the Veteran's service-connected diabetes 
aggravated his hypertension.  See Allen, supra.  Hence, an 
additional VA medical opinion is required.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary 
of the Veteran's claimed stressors, 
including his coming under enemy attack at 
Vung Tau air base in February-March 1970, 
and his coming under enemy fire flying 
into Cambodia in December 1969.  This 
summary, together with a copy of the 
Veteran's DD Form 214, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC). That agency 
should be asked to provide any information 
that might corroborate the Veteran's 
alleged stressors events while serving in 
Vietnam.  

2.  After completing the above action, and 
if and only if the AMC/RO determines that 
one or more of the Veteran's stressors has 
been verified, schedule the Veteran for a 
psychiatric examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The RO 
must provide the examiner with the summary 
of any stressors described above.  If PTSD 
is diagnosed, the examiner should identify 
the corroborated stressor(s) that caused 
that disorder.  If PTSD is not diagnosed, 
the examiner should specify which elements 
of the diagnostic criteria are absent, and 
provided a detailed rationale for why the 
diagnosis of PTSD is not warranted.  The 
claims folder should be made available to 
the examiner for his review, and a 
detailed rationale should be provided for 
any medical opinion expressed.  

3.  Forward the Veteran's claims file to 
an appropriate medical expert for the 
purpose of determining the etiology of his 
hypertension.  The Veteran need not be 
scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
After fully reviewing the Veteran's 
medical history, the examiner should 
address the following question:  
    (a)  Is it at least as likely as not 
the Veteran's service-connected diabetes 
caused, contributed to, or otherwise 
aggravated (i.e., made permanently worse) 
his hypertension and/or hypertensive 
vascular disease?  
The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation that he or she discuss 
why such an opinion is not possible.

4.  Thereafter, readjudicate the issues of 
entitlement to service connection for PTSD 
and for hypertension.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


